MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                              FILED
Memorandum Decision shall not be regarded as                         Sep 26 2017, 8:43 am
precedent or cited before any court except for the
purpose of establishing the defense of res judicata,                     CLERK
                                                                     Indiana Supreme Court
collateral estoppel, or the law of the case.                            Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE INDIANA
Jennifer L. Koethe                                     ATTORNEY GENERAL
La Porte, Indiana                                      Curtis T. Hill, Jr.
                                                       Attorney General of Indiana
                                                       Henry A. Flores, Jr.
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Derrick David Wolford,                                     September 26, 2017

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           46A04-1703-CR-629

        v.                                                 Appeal from the La Porte Superior
                                                           Court
State of Indiana,                                          The Honorable Greta Sterling
                                                           Friedman, Judge
Appellee-Plaintiff
                                                           Trial Court Cause No.
                                                           46D04-1512-CM-3211




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 46A04-1703-CR-629| September 26, 2017      Page 1 of 4
                                          Case Summary
[1]   On August 24, 2015, Appellant-Defendant Derrick Wolford went to the home

      of his ex-girlfriend Katie Bohle to retrieve some belongings. At some point,

      Wolford asked Bohle for a cigarette, and, when Bohle left to retrieve one,

      Wolford was left alone with her purse. Later that day, Bohle noticed that $720

      (which represented the proceeds of the paycheck she had cashed that morning)

      was missing from her purse. Wolford was the only person other that Bohle

      who had had access to the purse before the money was discovered to be

      missing. The State charged Wolford with Class A misdemeanor theft, and the

      trial court found him guilty as charged and sentenced him to 180 days of

      incarceration. Wolford contends that the State produced insufficient evidence

      to sustain his theft conviction. Because we disagree, we affirm.



                            Facts and Procedural History
[2]   On August 24, 2015, Bohle cashed her $720 paycheck from her job as a certified

      nursing assistant and placed the money in her purse. Thereafter, Wolford,

      whose romantic relationship with Bohle had recently ended, arrived at Bohle’s

      residence in La Porte County to retrieve some of his belongings. Wolford was

      aware of Bohle’s schedule and when she was paid and cashed her paycheck.


[3]   While Wolford was gathering his belongings, he asked Bohle for a cigarette,

      which required her to retrieve one from her vehicle outside. While Bohle

      retrieved her cigarettes, Wolford was alone with her purse. Wolford smoked


      Court of Appeals of Indiana | Memorandum Decision 46A04-1703-CR-629| September 26, 2017   Page 2 of 4
      the cigarette, loaded up his belongings, and left. Later that day, Bohle went

      shopping and discovered that her $720 was gone. Bohle testified that Wolford

      was the only one alone with her purse and that he did not have permission to

      rummage through her purse or take her money.


[4]   On December 16, 2015, the State charged Wolford with theft, a Class A

      misdemeanor. On December 21, 2016, Wolford was tried before the bench,

      and on January 6, 2017, the trial court found Wolford guilty as charged. On

      February 17, 2017, the trial court sentenced Wolford to 180 days executed in

      jail and ordered him to pay restitution in the amount of $720.


                                 Discussion and Decision
                                 Sufficiency of the Evidence
[5]   Wolford contends that the State failed to produce sufficient evidence to sustain

      his theft conviction. When reviewing the sufficiency of the evidence, we

      neither weigh the evidence nor resolve questions of credibility. Jordan v. State,

      656 N.E.2d 816, 817 (Ind. 1995). We look only to the evidence of probative

      value and the reasonable inferences to be drawn therefrom which support the

      verdict. Id. If from that viewpoint there is evidence of probative value from

      which a reasonable trier of fact could conclude that the defendant was guilty

      beyond a reasonable doubt, we will affirm the conviction. Spangler v. State, 607

      N.E.2d 720, 724 (Ind. 1993).


[6]   Indiana Code section 35-73-4-2(a) provides, in part, that “[a] person who

      knowingly or intentionally exerts unauthorized control over property of another
      Court of Appeals of Indiana | Memorandum Decision 46A04-1703-CR-629| September 26, 2017   Page 3 of 4
      person, with intent to deprive the other person of any part of its value or use,

      commits theft, a Class A misdemeanor.” Here, Bohle testified that she cashed

      her paycheck and placed the money in her purse and that Wolford (who knew

      when Bohle got paid) was the only other person who had had access to the

      purse before the cash was discovered to be missing. Bohle’s testimony is

      sufficient to support an inference that Wolford stole the $720 from Bohle’s

      purse. Wolford points to his testimony that he did not take the money, he

      never saw the purse, and his recent breakup with Bohle provided her with a

      motive to lie. The trial court was under no obligation to credit this evidence

      and did not. Wolford’s argument is nothing more than an invitation to reweigh

      the evidence, which we will not do. See Jordan, 656 N.E.2d at 817.


[7]   The judgment of the trial court is affirmed.


      May, J., and Barnes, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 46A04-1703-CR-629| September 26, 2017   Page 4 of 4